UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Summary of dividend reinvestment plans 14 Financial statements 16 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about changes in monetary policy or interest rates), changes in government intervention, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees April 12, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. The BofA Merrill Lynch Speculative Grade U.S. Convertible Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. † Returns for the six-month period are not annualized, but cumulative. *The fund’s blended benchmark is an unmanaged index administrated by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. ConvertibleIndex. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 10–11 for additional fund performance information. Index descriptions can be found on page 12. 4 High Income Securities Fund Eric has an M.B.A. from the University of Chicago Booth School of Business and a B.S. from San Diego State University. He joined Putnam in 2000 and has been in the investment industry since 1994. Rob has an M.B.A. from the University of Chicago Booth School of Business and a B.S. from the University of Pennsylvania Wharton School. He joined Putnam in 2000 and has been in the investment industry since 1986. How was the market environment for convertible securities and high - yield bonds during the six - month reporting period ended February28, 2017? ERIC Convertible securities gained ground during the reporting period — helped in large measure by their underlying equity sensitivity. The surprising results of the U.S. election proved to be an inflection point for the stock market, despite the uncertainty around the effects of President Trump’s policies on the U.S. economy. Speculation that Trump and a Republican-controlled Congress would pursue pro-growth policies, including lower taxes, greater infrastructure spending, and less regulation, helped many equity benchmark indexes add to all-time highs. ROB High-yield bonds generally rallied during the period, supported by optimism that the Organization of Petroleum Exporting Countries [OPEC] would achieve production cuts. Crude prices rose in late November 2016, reaching their highest level since July2015, when major producers pledged to curtail production beginning in January2017. However, increasing prospects for higher interest rates and rising inflation in 2017 was a headwind High Income Securities Fund 5 Credit qualities are shown as a percentage of the fund’s net assets as of 2/28/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. *Equity instruments are a combination of common stocks and convertible preferred stocks. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 High Income Securities Fund for the asset class at points during the period, although record highs for stocks and potentially supportive fiscal and regulatory polices by the Trump administration continued to support demand for high-yields bonds. What contributed to the fund’s performance during the period? ERIC The convertibles portion of the portfolio, which represented approximately 54.5% of total net assets on February28, 2017, had positive absolute performance but underperformed its index, the BofA Merrill Lynch Speculative Grade U.S. Convertible Index [the convertibles index] for the period. Security selection within the consumer cyclicals sector, along with overweight positioning and security selection within health care were the largest contributors on a relative basis. In the technology sector, an overweight position in the graphic processing chip developer, NVIDIA, was the top contributor at the issuer level. The company experienced growth in its underlying equity due to expanding diversification and upgrades to its core products. NVIDIA was sold from the portfolio prior to period-end to lock in profits. Our decision to avoid Cobalt International Energy and underweight positioning in Bank of America were also among the top relative contributors during the period. ROB The fixed-income portion of the portfolio, which represented approximately 41.3% of total net assets on February28, 2017, had positive absolute performance but underperformed the JPMorgan Developed High Yield Index [the high-yield index] for the period. Overweight allocations to the financials, housing, and paper/packaging sectors were the largest relative contributors to performance. At the issuer level, overweight positioning in certain commodity-sensitive names, such as Seventy Seven Energy and EP Energy, contributed to performance during the period due to rising commodity prices. An overweight position in Sprint Communications also added to results. What detracted from the fund’s benchmark - relative performance? ERIC Security selection within the consumer staples and energy sectors was disappointing, with Tyson Foods and Whiting Petroleum among the top detractors from performance relative to the convertibles index. At the issuer level, an underweight position in Advanced Micro Devices was the largest relative detractor for the period. The underlying equity rallied in unison with the semiconductor market during the period while also benefiting from a few sell-side analysts upgrading the stock. At the sector level, an overweight allocation to the health-care sector also held back performance. Within health care, an out-of-benchmark allocation to the health-care company Teva Pharmaceuticals was among the top detractors at the issuer level. On the heels of a drug-pricing probe and the disputed validity of a drug patent, Teva’s profit and revenue expectations fell, and the price of the underlying equity declined. As a result, the team sold the position before period-end. ROB The greatest detractors relative to the high-yield index was underweight positioning in the energy, services, and technology sectors. At the issuer level, underweight positioning in Caesars Entertainment was the top detractor as the company benefited from finalizing its $18 billion bankruptcy. A slight overweight position in Neiman Marcus also detracted from performance due to relative weakness in the retail sector. High Income Securities Fund 7 What is your outlook, and how has this thinking influenced the fund’s positioning? ROB We have a positive outlook for high-yield bonds. At period-end, we believe the fundamental and supply/demand pictures were positive and valuations were closer to neutral — somewhat less compelling than they were a year ago. However, given the low level of yields worldwide, high-yield bond income levels remain attractive, in our view, making them a competitive option for income-oriented investors. As for positioning, we will continue to maintain broad diversification across market sectors. At period-end, most of the fund’s holdings were invested in split BB-rated and B-rated bonds, which reside in the middle tier of high-yield credit quality. From a sector and an industry perspective, we currently are favoring gaming, lodging/leisure, and housing, which we believe will perform well in a pro-growth economy. On the other hand, we are seeking to limit the fund’s exposure to energy, technology, services, food/beverage, cable/satellite, transportation, and health care. ERIC Given the sensitivity of convertibles to their underlying equities, the asset class has performed well in recent months despite company- and sector-specific volatility. The election of President Trump has brought a wave of uncertainty, as his policies could have diverging effects on the economy, in our view. On the one hand, if his fiscal stimulus package comes to fruition, we believe it could result in strong economic growth and some inflationary pressure. However, we also believe his protectionist trade policies, if enacted, could have a negative impact on economic growth. That said, U.S. convertible securities are primarily domestically focused, and thus we expect them to be more insulated from a protectionist stance. The other good news for investors is that convertibles can benefit from upside stock appreciation in a growing economy but also can This chart shows how the fund’s weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 High Income Securities Fund provide some downside protection due to their bond-like characteristics should the economy decline, in our view. Against this backdrop, we are keeping the fund’s overweight positioning in health care, communication services, and transportation sectors for the foreseeable future, while remaining underweight in technology and energy. Thank you, gentlemen, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. High Income Securities Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/28/17 Annual average Life of fund (since Annual Annual Annual 7/9/87) 10 years average 5 years average 3 years average 1 year 6 months NAV 8.69% 77.91% 5.93% 41.97% 7.26% 12.82% 4.10% 22.51% 6.31% Market price 8.49 87.45 6.49 36.03 6.35 18.42 5.80 29.94 10.57 Performance assumes reinvestment of distributions and does not account for taxes. Performance is shown net of expenses. Comparative index returns For periods ended 2/28/17 Annual average Life of fund (since Annual Annual Annual 7/9/87) 10 years average 5 years average 3 years average 1 year 6 months Fund’s blended benchmark (50% JPMorgan Developed High Yield Index/50% — † 102.41% 7.31% 47.85% 8.13% 14.19% 4.52% 27.49% 7.85% BofA Merrill Lynch Speculative Grade U.S. Convertible Index) Lipper Convertible Securities Funds (closed-end) 8.24% 69.75 5.39 43.57 7.48 8.85 2.83 26.09 7.58 category average * Index and Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/17, there were 13, 13, 11, 11, 10, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. The BofA Merrill Lynch Speculative Grade U.S. Convertible Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. 10 High Income Securities Fund Fund price and distribution information For the six-month period ended 2/28/17 Distributions Number 6 Income $0.1854 Capital gains — Total Share value NAV Market price 8/31/16 $8.92 $8.02 2/28/17 9.29 8.67 Current rate (end of period) NAV Market price Current dividend rate * 3.99% 4.28% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Life of fund (since Annual Annual Annual 7/9/87) 10 years average 5 years average 3 years average 1 year 6 months NAV 8.68% 77.46% 5.90% 42.03% 7.27% 12.92% 4.13% 17.26% 6.30% Market price 8.48 85.00 6.35 32.90 5.85 19.22 6.03 24.00 10.54 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. High Income Securities Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. BofA Merrill Lynch Speculative Grade U.S. Convertible Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 High Income Securities Fund Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Income Securities Fund 13 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will 14 High Income Securities Fund be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. High Income Securities Fund 15 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 High Income Securities Fund The fund’s portfolio 2/28/17 (Unaudited) Principal CORPORATE BONDS AND NOTES (41.2%)* amount Value Basic materials (5.5%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $60,000 $63,300 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 115,000 126,952 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 20,000 20,088 ArcelorMittal SA sr. unsec. unsub. bonds 10.60%, 6/1/19 (France) 65,000 76,619 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 100,000 112,875 ArcelorMittal SA sr. unsec. unsub. notes 7.75%, 10/15/39 (France) 10,000 11,650 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 150,000 162,188 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 120,000 143,100 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 160,000 164,800 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 180,000 184,050 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 189,000 219,240 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 155,000 159,456 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 200,000 207,750 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 115,000 124,919 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 75,000 79,594 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 150,000 146,625 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 220,000 217,250 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 60,000 62,850 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 45,000 46,575 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 165,000 169,125 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 140,000 143,150 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 10,000 9,288 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 55,000 57,200 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 110,000 116,050 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 230,000 261,004 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 30,000 32,100 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 55,000 60,088 High Income Securities Fund 17 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Basic materials cont . Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 $165,000 $173,250 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 95,000 105,925 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 115,000 130,238 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 165,000 166,238 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 150,000 160,875 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 25,000 25,500 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 60,000 61,050 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 75,000 75,938 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 145,000 153,410 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 195,000 200,606 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 105,000 111,038 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 15,000 16,500 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 15,000 16,856 Platform Specialty Products Corp. 144A sr. unsec. notes 6.50%, 2/1/22 65,000 67,925 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 30,000 32,400 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 80,000 86,800 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.50%, 12/1/20 75,000 84,375 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 100,000 104,875 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 40,000 41,800 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 35,000 36,181 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 110,000 133,100 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 135,000 141,075 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 80,000 85,104 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 10,000 10,414 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 35,000 36,177 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 45,000 46,744 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 40,000 38,992 18 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Basic materials cont . Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) $15,000 $17,513 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 25,000 27,781 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 165,000 166,238 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 45,000 45,788 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 60,000 62,700 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 85,000 89,888 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 50,000 52,875 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 100,000 104,750 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 100,000 106,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 150,000 144,750 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 175,000 185,938 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 140,000 158,200 Capital goods (3.3%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 180,000 184,050 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 105,000 116,419 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 145,000 146,450 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 200,000 218,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 95,000 99,245 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 140,000 144,375 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 80,000 80,300 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 45,000 47,644 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 55,000 57,338 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 35,000 36,050 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 125,000 138,125 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 150,000 164,250 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 65,000 74,588 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 350,000 352,625 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 190,000 200,013 High Income Securities Fund 19 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Capital goods cont . Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) $160,000 $207,088 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 200,000 231,250 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 205,000 205,000 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 115,000 117,875 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 105,000 108,675 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 55,000 57,269 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 100,000 107,563 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 95,000 99,275 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 45,000 45,113 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 230,000 247,250 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 70,000 70,700 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 80,000 82,200 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 35,000 35,831 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 150,000 154,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 155,813 Communication services (4.6%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 400,000 425,440 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 35,000 38,675 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 50,000 51,938 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 65,000 68,981 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 160,000 171,600 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 90,000 96,300 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 125,000 129,688 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 5,000 5,231 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 25,000 26,422 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 240,000 242,477 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 70,000 71,247 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 300,000 301,875 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 50,000 54,875 20 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Communication services cont . CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 $255,000 $295,163 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 200,000 183,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 80,000 85,200 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 55,000 55,275 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 155,000 161,150 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 40,000 42,400 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 30,000 26,775 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 80,000 73,200 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 4,000 4,340 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 8,000 4,500 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 35,000 18,900 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 25,000 26,594 Quebecor Media, Inc. 144A sr. unsec. notes 7.375%, 1/15/21 (Canada) CAD 75,000 58,020 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) $200,000 207,250 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 200,000 207,000 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 170,000 181,263 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 60,000 64,725 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 80,000 82,200 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 115,000 125,781 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 275,000 305,938 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 265,000 288,850 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 140,000 148,750 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 220,000 236,496 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 165,000 170,156 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633%, 4/28/21 45,000 46,800 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 125,000 132,188 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 195,000 205,238 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 180,000 172,350 High Income Securities Fund 21 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Communication services cont . WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 $120,000 $126,600 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 120,000 109,200 Consumer cyclicals (8.1%) AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 40,000 41,850 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 65,000 67,356 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 35,000 35,700 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 105,000 109,988 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 145,000 143,913 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 100,000 44,625 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 75,000 81,000 Boyd Gaming Corp. company guaranty sr. unsec. unsub. notes 6.375%, 4/1/26 35,000 37,844 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 100,000 102,940 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 85,000 86,777 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 155,000 167,788 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 140,000 153,650 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 55,000 58,988 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 30,000 32,025 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9.125%, 5/1/19 58,000 59,740 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 60,000 61,725 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 65,000 66,950 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 65,000 66,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 190,000 191,425 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 330,000 341,755 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 160,000 168,800 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 120,000 127,200 22 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Consumer cyclicals cont . Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 $125,000 $132,813 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 115,000 126,213 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 20,000 20,125 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 85,000 84,616 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 70,000 70,995 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 140,000 147,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 50,000 52,313 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 110,000 111,548 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 170,000 133,112 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $70,000 69,388 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 220,000 231,275 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 130,000 113,588 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 45,000 46,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 95,000 98,088 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 195,000 209,625 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 185,000 191,938 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 35,000 35,963 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 60,000 63,900 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 20,000 19,719 JC Penney Corp., Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 25,000 25,047 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 80,000 75,800 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 95,000 104,500 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 50,000 52,688 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 75,000 77,363 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 45,000 47,081 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 15,000 15,975 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 35,000 37,144 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 60,000 61,710 High Income Securities Fund 23 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Consumer cyclicals cont . Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 $110,000 $112,888 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 50,000 49,875 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 140,000 144,550 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) 25,000 26,125 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 135,000 138,713 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 20,000 21,050 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 70,000 77,350 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 65,000 72,556 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 214,000 216,140 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 125,000 100,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 70,000 40,250 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 60,000 37,650 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 105,000 107,363 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 60,000 60,450 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 110,000 114,400 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 75,000 77,250 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 90,000 94,613 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 55,000 57,338 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 75,000 75,281 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 160,000 166,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 60,000 59,592 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 70,000 71,050 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 150,000 168,750 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 90,000 93,375 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4.875%, 6/1/23 55,000 54,175 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 45,000 46,350 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 110,000 114,950 24 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Consumer cyclicals cont . Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) $35,000 $36,006 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 140,000 142,975 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 130,000 132,275 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 360,000 382,050 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 35,000 33,163 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 110,000 117,013 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 45,000 47,813 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 225,000 231,469 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 70,000 74,550 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 175,000 179,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 65,000 69,063 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 5,000 5,300 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 110,000 117,051 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 160,000 164,464 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.00%, 2/15/27 70,000 71,400 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 180,000 181,800 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 35,000 35,875 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 45,000 46,463 Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 55,000 54,038 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 20,000 19,650 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 125,000 127,656 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.50%, 3/1/21 30,000 30,975 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 105,000 103,556 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 105,000 107,363 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 95,000 90,013 High Income Securities Fund 25 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Consumer staples (2.1%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) $230,000 $239,844 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 45,000 46,350 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 211,500 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 85,000 86,700 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 180,000 189,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 275,000 288,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 115,000 130,840 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 90,000 93,825 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 80,000 66,800 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 40,000 41,000 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 90,000 93,038 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 90,000 92,394 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 105,000 106,628 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 25,000 25,438 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 65,000 67,600 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 55,000 56,513 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 90,000 92,700 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 50,000 51,375 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 165,000 166,238 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 150,000 158,948 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 22,707 22,821 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 130,000 141,700 Energy (5.5%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 185,000 195,638 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 50,000 50,625 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 65,000 65,325 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 90,000 92,025 26 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Energy cont . Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) $85,000 $77,769 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 15,000 13,781 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7.50%, 12/1/20 45,000 41,513 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 210,000 179,550 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 215,000 242,906 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 55,000 49,199 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 250,000 264,375 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 20,000 18,200 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 193,000 204,098 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 45,000 44,663 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 180,000 186,750 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 55,000 55,825 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 50,000 51,750 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 60,000 52,650 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 100,000 92,625 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 150,000 153,000 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 80,000 78,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 85,000 75,863 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 122,000 131,455 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 105,000 137,402 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 155,000 160,425 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 45,000 45,113 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 125,000 135,781 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7.75%, 9/1/22 20,000 17,400 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 290,000 283,475 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 110,000 107,250 High Income Securities Fund 27 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Energy cont . EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 $60,000 $63,600 Halcon Resources Corp. 144A company guaranty notes 12.00%, 2/15/22 25,000 29,313 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 65,000 76,471 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 145,000 152,250 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 185,000 191,475 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 35,000 35,263 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 60,000 54,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 75,000 76,688 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 25,000 22,188 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 35,000 34,213 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 115,000 123,108 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 210,000 224,175 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 65,000 67,763 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 50,000 50,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 190,000 193,266 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. notes 5.25%, 8/15/25 45,000 45,450 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 35,000 35,525 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 5,000 4,950 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 45,000 48,713 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 180,000 185,850 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 50,000 48,750 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 45,000 44,213 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 50,000 52,926 Sabine Pass Liquefaction, LLC 144A sr. notes 5.875%, 6/30/26 80,000 89,734 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 65,000 68,819 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 120,000 126,750 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 105,000 11 Seventy Seven Operating, LLC escrow company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 115,000 12 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 100,000 102,250 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 65,000 60,938 28 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Energy cont . SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 $60,000 $61,050 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 50,000 50,500 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 95,000 95,713 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 65,000 67,763 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 30,000 31,200 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 35,000 36,881 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 55,000 16,225 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 20,000 19,900 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 95,000 95,831 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 45,000 57,769 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 71,000 82,005 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 60,000 61,966 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 30,000 33,600 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 130,000 140,075 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 150,000 153,188 Financials (4.0%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 105,000 104,475 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 120,000 126,600 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 175,000 215,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 3/15/20 60,000 68,618 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 12/1/17 90,000 93,080 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 120,000 126,750 Ally Financial, Inc. unsec. sub. notes 8.00%, 12/31/18 65,000 71,378 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 100,000 129,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 55,000 58,713 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 50,000 54,609 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 50,000 52,578 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/23 75,000 77,706 CIT Group, Inc. sr. unsec. notes 3.875%, 2/19/19 45,000 46,041 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 65,000 68,900 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 100,000 106,000 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 185,000 194,944 Citigroup, Inc. jr. unsec. sub. FRN Ser. T, 6.25%, perpetual maturity 25,000 27,214 High Income Securities Fund 29 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Financials cont . CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 $125,000 $112,969 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 155,000 159,650 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 50,000 51,563 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 110,000 111,375 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 85,000 50,575 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 110,000 129,525 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 60,000 60,525 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 70,000 70,525 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 155,000 163,913 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 65,000 67,601 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 95,000 97,012 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 65,000 67,438 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 60,000 61,950 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 9,000 7,853 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 80,000 86,800 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 60,000 67,500 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 5,000 5,088 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 75,000 86,625 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 249,000 264,266 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 45,000 47,588 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 130,000 132,925 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 110,000 113,247 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 55,000 57,578 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 65,000 67,925 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 170,000 172,763 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 265,000 308,063 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 40,000 43,950 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 40,000 40,250 30 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Financials cont . Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 $90,000 $90,000 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 170,000 159,163 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 100,000 103,500 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 125,000 127,656 Health care (3.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 155,000 158,875 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 75,000 75,563 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 210,000 202,650 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 110,000 119,350 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 35,000 36,838 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 25,000 25,719 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 110,000 113,988 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 250,000 219,375 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 175,000 68,250 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 20,000 17,600 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 135,000 143,184 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 100,000 89,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 210,000 193,200 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 125,000 129,375 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 100,000 105,625 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 275,000 301,813 HCA, Inc. company guaranty sr. sub. notes 3.75%, 3/15/19 65,000 66,625 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 30,000 34,650 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 35,000 36,619 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 135,000 145,294 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 55,000 61,738 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 125,000 116,250 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 75,000 77,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 85,000 87,802 High Income Securities Fund 31 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Health care cont . Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 $165,000 $147,263 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 110,000 113,988 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 255,000 270,147 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 110,000 112,475 Tenet Healthcare Corp. company guaranty sr. bonds 4.375%, 10/1/21 60,000 60,450 Tenet Healthcare Corp. company guaranty sr. FRN 4.463%, 6/15/20 110,000 111,375 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 225,000 238,500 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 25,000 25,500 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 140,000 148,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 100,000 79,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 225,000 183,094 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 10,000 8,425 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 55,000 44,344 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 105,000 94,106 Technology (2.3%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 300,000 239,250 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 180,000 192,600 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 295,000 325,950 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 130,000 140,488 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 20,000 21,163 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 165,000 177,375 First Data Corp. 144A notes 5.75%, 1/15/24 120,000 124,350 First Data Corp. 144A sr. notes 5.375%, 8/15/23 105,000 109,200 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 140,000 147,525 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 225,000 231,188 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 155,000 161,200 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 60,000 62,250 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 105,000 111,132 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 45,000 47,263 32 High Income Securities Fund Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Technology cont . Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 $105,000 $109,594 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5.25%, 8/1/23 80,000 80,700 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 170,000 173,062 Solera, LLC /Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 175,000 199,500 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 145,000 156,905 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 135,000 131,625 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 205,000 214,738 Utilities and power (2.0%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 45,000 51,863 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 270,000 273,375 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 45,000 44,775 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 145,000 163,125 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 55,000 62,272 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 225,000 222,750 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 30,000 31,463 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 25,000 26,344 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 95,000 101,328 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 105,000 103,163 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 55,000 56,650 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 155,000 147,250 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 107,000 120,241 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 45,000 48,375 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 100,000 89,500 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 95,000 69,825 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 30,000 31,313 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 85,000 87,444 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 75,000 77,813 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 120,000 117,900 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 55,000 58,933 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 140,000 155,261 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 75,000 77,719 High Income Securities Fund 33 Principal CORPORATE BONDS AND NOTES (41.2%)* cont . amount Value Utilities and power cont . Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4.50%, 11/1/23 $80,000 $83,241 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 130,000 132,275 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 60,000 450 Total corporate bonds and notes (cost $48,311,304) Principal CONVERTIBLE BONDS AND NOTES (37.0%)* amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3.75%, 3/15/18 (Mexico) $325,000 $371,922 Capital goods (1.6%) Aerojet Rocketdyne Holdings, Inc. 144A cv. sr. unsec. sub. notes 2.25%, 12/15/23 491,000 499,593 Dycom Industries, Inc. cv. sr. unsec. notes 0.75%, 9/15/21 535,000 587,163 Greenbrier Cos., Inc. (The) 144A cv. sr. unsec. notes 2.875%, 2/1/24 470,000 475,875 Horizon Global Corp. cv. sr. unsec. unsub. notes 2.75%, 7/1/22 385,000 390,294 Communication services (2.4%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8.25%, 12/1/40 199,000 206,960 DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 2,230,000 2,684,363 Powerwave Technologies, Inc. cv. unsec. sub. notes 3.875%, 10/1/27 (In default) † F 1,160,000 116 Communications equipment (0.7%) Ciena Corp. cv. sr. unsec. notes 4.00%, 12/15/20 618,000 897,259 Components (0.4%) Finisar Corp. cv. sr. unsec. unsub. bonds 0.50%, 12/15/36 427,000 450,485 Computers (1.1%) Avid Technology, Inc. cv. sr. unsec. notes 2.00%, 6/15/20 274,000 196,424 Citrix Systems, Inc. cv. sr. unsec. notes 0.50%, 4/15/19 435,000 523,088 Inseego Corp. cv. sr. unsec. sub. notes 5.50%, 6/15/22 169,000 167,204 Verint Systems, Inc. cv. sr. unsec. notes 1.50%, 6/1/21 410,000 388,731 Consumer cyclicals (6.5%) CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1.625%, 5/15/18 480,000 583,200 CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1.25%, 8/1/32 365,000 373,213 Euronet Worldwide, Inc. cv. sr. unsec. bonds 1.50%, 10/1/44 535,000 666,744 Liberty Interactive, LLC cv. sr. unsec. notes 3.50%, 1/15/31 890,000 471,700 Liberty Interactive, LLC 144A cv. sr. unsec. bonds 1.75%, 9/30/46 790,000 881,838 Liberty Media Corp. cv. sr. unsec. bonds 1.375%, 10/15/23 570,000 642,675 Liberty Media Corp. 144A cv. sr. unsec. unsub. bonds 2.25%, 9/30/46 549,000 587,087 34 High Income Securities Fund Principal CONVERTIBLE BONDS AND NOTES (37.0%)* cont . amount Value Consumer cyclicals cont . Macquarie Infrastructure Corp. cv. sr. unsec. unsub. notes 2.00%, 10/1/23 $877,000 $861,653 Navistar International Corp. cv. sr. unsec. sub. bonds 4.75%, 4/15/19 644,000 623,070 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1.00%, 3/15/18 570,000 1,042,031 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1.25%, 3/1/21 1,170,000 1,102,725 Consumer staples (0.6%) Vector Group, Ltd. cv. sr. unsec. sub. notes 1.75%, 4/15/20 610,000 696,544 Electronics (6.7%) Advanced Micro Devices, Inc. cv. sr. unsec. unsub. notes 2.125%, 9/1/26 213,000 417,224 Intel Corp. cv. jr. unsec. sub. notes 3.25%, 8/1/39 290,000 509,313 Microchip Technology, Inc. 144A cv. sr. unsec. sub. notes 1.625%, 2/15/27 2,641,000 2,665,759 Micron Technology, Inc. cv. sr. unsec. bonds 3.00%, 11/15/43 890,000 892,781 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1.625%, 2/15/33 765,000 1,654,313 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 685,000 746,650 OSI Systems, Inc. 144A cv. sr. unsec. unsub. notes 1.25%, 9/1/22 481,000 468,374 TTM Technologies, Inc. cv. sr. unsec. notes 1.75%, 12/15/20 398,000 698,490 Energy (2.7%) Chesapeake Energy Corp. 144A cv. sr. unsec. bonds 5.50%, 9/15/26 1,175,000 1,155,906 Oasis Petroleum, Inc. cv. sr. unsec. notes 2.625%, 9/15/23 276,000 373,808 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3.00%, 11/15/28 621,000 549,197 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1.75%, 3/1/17 (In default) † 840,000 590,100 Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 640,000 570,400 Financials (3.2%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5.25%, 12/1/18 R 631,000 712,241 Colony Starwood Homes 144A cv. sr. unsec. notes 3.50%, 1/15/22 R 434,000 450,546 Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3.00%, 7/1/20 135,000 133,988 Hercules Capital, Inc. 144A cv. sr. unsec. notes 4.375%, 2/1/22 476,000 479,273 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.00%, 1/15/19 R 1,051,000 1,202,081 TCP Capital Corp. cv. sr. unsec. bonds 5.25%, 12/15/19 827,000 860,080 Health care (4.9%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2.75%, 6/15/18 720,000 704,700 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4.00%, 8/15/17 (China) (In default) † F 763,000 61,040 High Income Securities Fund 35 Principal CONVERTIBLE BONDS AND NOTES (37.0%)* cont . amount Value Health care cont . China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6.25%, 12/15/17 (China) (In default) † F $445,000 $31,150 Emergent BioSolutions, Inc. cv. sr. unsec. unsub. bonds 2.875%, 1/15/21 250,000 312,188 HealthSouth Corp. cv. sr. unsec. sub. notes 2.00%, 12/1/43 709,000 852,129 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2.00% (zero%, 3/1/18) 3/1/42 †† 880,000 1,198,450 Impax Laboratories, Inc. cv. sr. unsec. notes 2.00%, 6/15/22 365,000 297,247 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1.875%, 8/15/21 (Ireland) 951,000 983,096 Medicines Co. (The) cv. sr. unsec. notes 2.50%, 1/15/22 265,000 441,225 Medidata Solutions, Inc. cv. sr. unsec. notes 1.00%, 8/1/18 370,000 416,250 Sucampo Pharmaceuticals, Inc. cv. sr. unsec. notes 3.25%, 12/15/21 645,000 649,838 Semiconductor (2.5%) Cypress Semiconductor Corp. 144A cv. sr. unsec. notes 4.50%, 1/15/22 395,000 477,456 Integrated Device Technology, Inc. cv. sr. unsec. unsub. notes 0.875%, 11/15/22 465,000 476,044 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 223,000 513,597 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2.625%, 5/15/41 280,000 977,900 Teradyne, Inc. 144A cv. sr. unsec. notes 1.25%, 12/15/23 450,000 502,313 Software (0.8%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5.25%, 5/15/18 970,000 985,763 Technology services (1.7%) j2 Global, Inc. cv. sr. unsec. notes 3.25%, 6/15/29 570,000 755,250 Proofpoint, Inc. cv. sr. unsec. unsub. notes 0.75%, 6/15/20 340,000 401,625 salesforce.com, Inc. cv. sr. unsec. unsub. notes 0.25%, 4/1/18 405,000 521,691 Twitter, Inc. cv. sr. unsec. unsub. bonds 1.00%, 9/15/21 405,000 371,588 Transportation (0.9%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2.25%, 6/1/22 319,000 340,333 Echo Global Logistics, Inc. cv. sr. unsec. notes 2.50%, 5/1/20 385,000 365,269 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2.375%, 7/1/19 462,000 404,828 Total convertible bonds and notes (cost $43,295,720) CONVERTIBLE PREFERRED STOCKS (17.4%)* Shares Value Basic materials (—%) Smurfit-Stone Container Corp. escrow zero% cv. pfd. F 65,720 $657 36 High Income Securities Fund CONVERTIBLE PREFERRED STOCKS (17.4%)* cont . Shares Value Capital goods (1.7%) Arconic, Inc. $2.688 cv. pfd. 20,158 $889,976 Belden, Inc. $6.75 cv. pfd. 5,711 572,242 Rexnord Corp. $2.88 cv. pfd. 11,072 593,791 Communication services (3.3%) American Tower Corp. $5.50 cv. pfd. R 12,285 1,321,405 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,094,967 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 15,119 1,537,300 Consumer cyclicals (0.8%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 37,550 925,840 Consumer staples (0.9%) Tyson Foods, Inc. $2.375 cv. pfd. 16,257 1,107,427 Energy (0.8%) Hess Corp. $2.00 cv. pfd. 11,340 704,894 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 15,795 303,738 Financials (5.9%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 22,100 775,918 AMG Capital Trust II $2.575 cv. pfd. 14,140 831,609 Banc of California, Inc. $4.00 cv. pfd. 8,217 733,203 Bank of America Corp. Ser. L, 7.25% cv. pfd. 773 915,039 EPR Properties Ser. C, $1.438 cv. pfd. R 37,670 1,145,402 iStar, Inc. $2.25 cv. pfd. R 7,445 378,653 Mandatory Exchangeable Trust 144A $5.75 cv. pfd. 4,456 551,876 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 790 968,244 Welltower, Inc. Ser. I, $3.25 cv. pfd. R 12,177 772,478 Health care (1.7%) Allergan PLC Ser. A, 5.50% cv. pfd. 1,645 1,411,048 Anthem, Inc. $2.63 cv. pfd. 12,115 606,113 Utilities and power (2.3%) DTE Energy Co. $3.25 cv. pfd. 14,790 790,526 Dynegy, Inc. $7.00 cv. pfd. 3,046 185,136 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 53,450 Exelon Corp. $3.25 cv. pfd. 18,828 930,291 NextEra Energy, Inc. $3.06 cv. pfd. 16,310 853,339 Total convertible preferred stocks (cost $18,939,909) High Income Securities Fund 37 COMMON STOCKS (2.2%)* Shares Value ACC Claims Holdings, LLC Class A (Units) F 199,505 $1,197 Ally Financial, Inc. 5,435 122,233 Bank of America Corp. 13,065 322,444 Berry Plastics Group, Inc. † 1,155 58,131 Boise Cascade Co. † 1,649 44,688 CIT Group, Inc. 1,606 68,897 Eldorado Resorts, Inc. † 5,235 85,331 Gaming and Leisure Properties, Inc. R 2,520 80,640 General Motors Co. 1,650 60,786 Halcon Resources Corp. † 5,898 47,774 Keane Group, Inc. † 2,526 44,256 Live Nation Entertainment, Inc. † 1,865 52,985 Milagro Oil & Gas, Inc. (Units) F 39 3,159 NVIDIA Corp. 9,545 968,625 Penn National Gaming, Inc. † 6,025 87,182 SandRidge Energy, Inc. † 2,270 42,563 Seventy Seven Energy, Inc. † 3,028 148,372 Tervita Corp. Class A (Canada) 127 1,028 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 1,028 1,388 Vistra Energy Corp. 1,027 16,596 Xilinx, Inc. 5,880 345,862 Total common stocks (cost $2,106,187) Principal SENIOR LOANS (0.1%)* c amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.50%, 3/1/18 (In default) † $121,050 $137,089 Total senior loans (cost $120,129) Expiration Strike WARRANTS (—%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 1,601 $3,186 Seventy Seven Energy, Inc. 8/1/21 23.82 905 22,263 Total warrants (cost $3,620) SHORT-TERM INVESTMENTS (1.7%)* Shares Value Putnam Short Term Investment Fund 0.76% L 2,013,410 $2,013,410 Total short-term investments (cost $2,013,410) TOTAL INVESTMENTS Total investments (cost $114,790,279) Key to holding’s currency abbreviations CAD Canadian Dollar USD / $ United States Dollar 38 High Income Securities Fund Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2016 through February 28, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $120,502,083. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,560 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/17 (aggregate face value $177,492) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 4/19/17 $603 $596 $7 Citibank, N.A. Canadian Dollar Buy 4/19/17 75 74 1 JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/19/17 301 298 3 State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 128,793 127,311 (1,482) WestPac Banking Corp. Canadian Dollar Sell 4/19/17 49,785 49,213 (572) Total High Income Securities Fund 39 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Basic materials $44,688 $—­ $—­ Capital goods 58,131 —­ —­ Communication services —­ —­ 1,197 Consumer cyclicals 286,284 —­ —­ Energy 282,965 1,028 3,159 Financials 594,214 —­ —­ Technology 1,314,487 —­ —­ Utilities and power 16,596 1,388 —­ Total common stocks Convertible bonds and notes —­ 44,451,145 92,306 Convertible preferred stocks 1,861,971 19,091,934 657 Corporate bonds and notes —­ 49,656,925 23 Senior loans —­ 137,089 —­ Warrants 3,186 22,263 —­ Short-term investments 2,013,410 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(2,043) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 High Income Securities Fund Statement of assets and liabilities 2/28/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $112,776,869) $117,921,636 Affiliated issuers (identified cost $2,013,410) (Note 5) 2,013,410 Cash 17,318 Dividends, interest and other receivables 1,234,993 Receivable for investments sold 735,959 Unrealized appreciation on forward currency contracts (Note 1) 11 Total assets LIABILITIES Payable for investments purchased 622,226 Payable for compensation of Manager (Note 2) 197,566 Payable for custodian fees (Note 2) 16,445 Payable for investor servicing fees (Note 2) 9,955 Payable for Trustee compensation and expenses (Note 2) 93,187 Payable for administrative services (Note 2) 439 Distributions payable to shareholders 400,197 Unrealized depreciation on forward currency contracts (Note 1) 2,054 Other accrued expenses 79,175 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $133,516,587 Undistributed net investment income (Note 1) 540,915 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (18,698,128) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,142,709 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($120,502,083 divided by 12,977,001 shares) $9.29 The accompanying notes are an integral part of these financial statements. High Income Securities Fund 41 Statement of operations Six months ended 2/28/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $13,117 from investments in affiliated issuers) (Note 5) $1,935,091 Dividends (net of foreign tax of $3,108) 769,129 Total investment income EXPENSES Compensation of Manager (Note 2) 401,275 Investor servicing fees (Note 2) 29,446 Custodian fees (Note 2) 12,861 Trustee compensation and expenses (Note 2) 2,988 Administrative services (Note 2) 2,065 Auditing and tax fees 46,780 Other 45,402 Total expenses Expense reduction (Note 2) (69) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,460,310 Net realized gain on foreign currency transactions (Note 1) 1,561 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,030 Net unrealized appreciation of investments during the period 3,227,564 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 High Income Securities Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/28/17* Year ended 8/31/16 Operations Net investment income $2,163,472 $4,824,154 Net realized gain (loss) on investments and foreign currency transactions 1,461,871 (5,043,497) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,228,594 6,865,971 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (2,423,256) (5,117,836) Decrease from capital share transactions (Note 4) (2,458,581) (10,025,545) Total increase (decrease) in net assets NET ASSETS Beginning of period 118,529,983 127,026,736 End of period (including undistributed net investment income of $540,915 and $800,699, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 13,286,033 14,648,291 Shares repurchased (Note 4) (309,032) (1,362,258) Shares outstanding at end of period 12,977,001 13,286,033 *Unaudited. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 43 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months Year ended ended** 2/28/17 8/31/16 8/31/15 8/31/14 8/31/13 8/31/12 Net asset value, beginning of period Investment operations: Net investment income (loss) a .17 .35 .35 .36 .44 .49 Net realized and unrealized gain (loss) on investments .37 .17 (.95) .82 .56 .13 Total from investment operations Less distributions: From net investment income (.19) (.37) (.37) (.43) (.48) (.53) Total distributions Increase from shares repurchased .02 .10 .08 .05 .03 — Net asset value, end of period Market price, end of period Total return at market price (%) b 10.57* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .46* .94 .90 .94 .90 .93 Ratio of net investment income (loss) to average net assets (%) 1.84* 4.15 3.86 3.91 5.10 6.04 Portfolio turnover (%) 29* 26 35 41 48 36 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). The accompanying notes are an integral part of these financial statements. 44 High Income Securities Fund Notes to financial statements 2/28/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2016 through February 28, 2017. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The goal of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected High Income Securities Fund 45 by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and 46 High Income Securities Fund liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,054 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, High Income Securities Fund 47 are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2016, the fund had a capital loss carryover of $15,103,651 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $580,164 $591,975 $1,172,139 * 13,931,512 N/A 13,931,512 August 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $4,268,672 recognized during the period between November 1, 2015 and August 31, 2016 to its fiscal year ending August 31, 2017. The aggregate identified cost on a tax basis is $115,577,950, resulting in gross unrealized appreciation and depreciation of $9,753,284 and $5,396,188, respectively, or net unrealized appreciation of $4,357,096. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average 0.430% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.420% of the next $5 billion of average net assets, net assets, 0.550% of the next $500 million of average 0.410% of the next $5 billion of average net assets, net assets, 0.500% of the next $5 billion of average 0.400% of the next $5 billion of average net assets, net assets, 0.475% of the next $5 billion of average 0.390% of the next $5 billion of average net assets, net assets, 0.455% of the next $5 billion of average 0.380% of the next $8.5 billion of average net net assets, assets and 0.440% of the next $5 billion of average 0.370% of any excess thereafter. net assets, For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.341% of the fund’s average net assets. 48 High Income Securities Fund Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $69 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $91, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $33,389,473 $32,412,731 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. High Income Securities Fund 49 Note 4: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 309,032 common shares for an aggregate purchase price of $2,458,581, which reflects a weighted-average discount from net asset value per share of 10.58%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. For the previous fiscal year, the fund repurchased 1,362,258 common shares for an aggregate purchase price of $10,025,545, which reflected a weighted-average discount from net asset value per share of 12.06%. The weighted-average discount reflected the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 438 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $4,069 based on net asset value. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at of the the end of the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund ** $4,152,662 $14,546,786 $16,686,038 $13,117 $2,013,410 Totals ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 50 High Income Securities Fund Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $240,000 Warrants (number of warrants) 2,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $11 Payables $2,054 Equity contracts Investments 25,449 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Total Foreign exchange contracts $1,550 $1,550 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $1,030 $1,030 Equity contracts 21,150 — $21,150 Total High Income Securities Fund 51 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Citibank, N.A. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts # $7 $1 $3 $— $— $11 Total Assets $7 $1 $3 $— $— Liabilities: Forward currency contracts # $— $— $— $1,482 $572 $2,054 Total Liabilities $— $— $— Total Financial and Derivative $7 $1 $3 Net Assets Total collateral received (pledged) †## $— $— $— $— $— Net amount $7 $1 $3 $(1,482) $(572) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 52 High Income Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant's identified portfolio managers included in the registrant's report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** September 1 — September 30, 2016	84,277	$7.97	84,277	186,403 October 1 — October 7, 2016	— — — 186,403 October 8 — October 31, 2016	80,357	$7.90	80,357	1,239,819 November 1 — November 30, 2016	88,129	$7.87	88,129	1,151,690 December 1 — December 31, 2016	56,269	$8.15	56,269	1,095,421 January 1 — January 31, 2017	— — — 1,095,421 February 1 — February 28, 2017	— — — 1,095,421 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the fund to repurchase of up to 10% of its fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees have subsequently renewed the program on an annual basis. The program renewed by the Board in September 2015, which was in effect between October 8, 2015 and October 7, 2016, allowed the fund to repurchase up to 1,446,150 of its shares. The program renewed by the Board in September 2016, which is in effect between October 8, 2016 and October 7, 2017, allows the fund to repurchase up to 1,320,176 of its shares. **
